OOLLINS, J.
There is no merit in the claim made by counsel -for appellant that the deeds of assignment, purporting to have been ■made and delivered under the provisions of the insolvency laws of this state by defendant company to respondent, were not properly executed, and, in form, did not convey to the assignee all of defendant’s property wherever situated. These deeds were regular in form, and complete upon their face. They cannot be attacked and .assailed collaterally, — for instance, in garnishment proceedings instituted against a regularly appointed and duly qualified assignee. Second Nat. Bank v. Schranck, 43 Minn. 38, 44 N. W. 524.
Order affirmed.